Citation Nr: 1623809	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include coronary artery disease and a myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim of service connection for a cardiovascular disability, to include coronary artery disease and a myocardial infarction.  The Veteran disagreed with this decision in October 2011.  He perfected a timely appeal in May 2012.

In February 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Columbia, South Carolina), for additional development.

In March 2015, the Board remanded the claim for a VA examination.

Regretfully, the claim of service connection for a cardiovascular disability, to include coronary artery disease and a myocardial infarction, must be remanded again.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, further development is necessary to adequately adjudicate the Veteran's claim.

The Veteran was afforded a VA examination in May 2015 to assess, and obtain a medical opinion as to the etiology of, the Veteran's cardiovascular disability.  A review of the examination report shows that the examiner conducted an in-person medical examination and reviewed the Veteran's VA treatment record as well as his civilian medical records.  The report notes that the Veteran was diagnosed with coronary artery disease in 2004.  In addition, the report indicates that the Veteran suffered a myocardial infarction in 2004.  Unfortunately, the examiner failed to provide an opinion regarding the etiology of those conditions.  Specifically, under section 2(c) of the report, where the examiner is asked to provide the etiology of the Veteran's heart conditions, the examiner wrote "CAD," presumably for coronary artery disease.  In addition, although the examiner concluded that the "Veteran's condition is less likely than not result of injury incurred in service," the rationale merely states that the Veteran's records do not indicate exposure to Agent Orange.

For those reasons, the Board finds the May 2015 VA examination to be inadequate for purpose of determining whether service connection is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent VA or private treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. The case should be returned to the examiner who conducted the May 2015 VA examination for an addendum opinion. If the May 2015 examiner is not available, a qualified physician should be scheduled to provide the requested opinion. Further examination of the Veteran should conducted only if deemed necessary.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.


3. The examiner should provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed cardiovascular disability had its onset in or is otherwise related to his period of military service.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






